Case 3:20-sw-O0066-RCY Document1 Filed 03/06/20 Page 1 of 19 PagelD# 1

AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

In the Matter of the Seizure of
(Briefly describe the property to be seized)

2015 Toyota Prius, VIN JTIDKN3DU7F 1910935, Bearing
Virginia License Plate XPA7552

Case No. 3:20-sw- Obb

 

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

 

 

 

it

 

 

cE
| MAR -6
L

CLERK U

RICHMOND,

1, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under

 

penalty of perjury that | have reason to believe that the following property in the Eastern District of
Virginia is subject to forfeiture to the United States of Americaunder 18 U.S.C. §
; 2254 _.. (describe the property):

201 5 Toyota Prius, VIN JTIDKN3DU7F 1910935, Bearing Virginia License Plate XPA7552.

The property is also subject to criminal forfeiture pursuant to 18 U.S.C. § 2253(b).

The application is based on these facts:
Please see the attached affidavit.

A Continued on the attached sheet.

Reviewed by AUSA/SAUSA:

Janet Jin Ah Lee

Sworn to before me and signed in my presence.

Date: 03/06/2020

City and state: Richmond, VA

= é

—

8. DISTRICT COURT

VA

 

Special Agent Cedric Jefferson, FBI

Printed name and title

Is/_

Judge's signatile

Roderick C. Young, U.S. Magistr

 

 

Leva

 

 
Case 3:20-sw-00066-RCY Document1 Filed 03/06/20 Page 2 of 19 PagelD# 2

 

ECEIVE

 

IN THE UNITED STATES DISTRICT COURT - § 9
FOR THE EASTERN DISTRICT OF VIRGINIA i! au20
Richmond Division

 

 

 

CLERK, U.S. DIST
RICHMOND, Va COURT

 

 

 

IN THE MATTER OF THE SEIZURE OF
A 2015 Toyota Prius, VIN ; ; ( (
JTDKN3DU7F1910935, Bearing Virginia Case No. 3:20-8W-_O

License Plate XPA7552

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR ISSUANCE OF A SEIZURE
WARRANT

I, Cedric Jefferson, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. lama Special Agent with the Federal Bureau of Investigation (FBI), United
States Department of Justice, and am an investigative or law enforcement officer of the United
States within the meaning of 18 U.S.C. § 2510(7).

ai I have been employed by the FBI since January 2015. I am currently assigned to
the Richmond Field Office, Richmond, Virginia. 1 am assigned to the Child Exploitation Task
Force that conducts investigations pertaining to child sex trafficking, child pornography, and
child abductions. As part of my duties, I have received training regarding the investigation of
various federal crimes including, but not limited to, child exploitation, complex financial crimes,
civil rights and public corruption. By virtue of my FBI employment, I performed and have
performed a variety of investigative tasks, including conducting arrests and the execution of
federal search warrants and seizures.

PURPOSE OF THE AFFIDAVIT
a. This Affidavit is submitted pursuant to 18 U.S.C. § 2254, with reference to 18

U.S.C. § 981(b), and 18 U.S.C. § 2253(b), with reference to 21 U.S.C. § 853(f), in support of an
l
Case 3:20-sw-00066-RCY Document1 Filed 03/06/20 Page 3 of 19 PagelD# 3

application for a warrant authorizing the seizure of a teal-colored 2015 Toyota Prius with Vehicle
Identification Number JTDKN3DU7F1910935 (hereafter “SUBJECT VEHICLE”) and bearing
Virginia license plate XPA7552 registered solely to JOSEPH MARVIN BRYANT at 2513 Crest
Hollow Court, Goochland, Virginia 23063, on the basis that there is probable cause to believe that
the SUBJECT VEHICLE was used in the commission of a violation of Title 18, United States
Code (U.S.C.) § 2241(c) (Aggravated Sexual Abuse) and therefore is subject to seizure and
forfeiture to the United States under Title 18 U.S.C. §§ 2253(a)(3) and 2254.

4. The FBI Child Exploitation Task Force has been investigating BRYANT since
approximately mid-January 2020. As a result of my personal participation in this investigation, I
am familiar with all aspects of this investigation. The facts in this affidavit come from my personal
observations, review of records, my training and experience, and information obtained from other
FBI employees and other law enforcement personnel and members of the Task Force. This
affidavit is intended to show merely that there is sufficient probable cause to believe that the
SUBJECT VEHICLE is subject to seizure and forfeiture to the United States and does not set forth
all of my knowledge about this matter.

RELEVANT STATUTORY PROVISIONS

5. Aggravated Sexual Abuse With Children: 18 U.S.C. § 2241(c) provides that
whoever crosses a State line with intent to engage in a sexual act with a person who has not
attained the age of 12 years, or attempts to do so, shall be fined under this title and imprisoned
for not less than 30 years or for life.

6. Aggravated Sexual Abuse With Children Criminal Forfeiture: Title 18,

U.S.C. § 2253(a), provides, in part, that: “A person who is convicted of an offense
Case 3:20-sw-O0066-RCY Document1 Filed 03/06/20 Page 4 of 19 PagelD# 4

under...chapter 109A [which includes § 2241], shall forfeit to the United States such person’s
interest in — (3) any property, real or personal, used or intended to be used to commit the
offense...”

7. Aggravated Sexual Abuse With Children Civil Forfeiture: Title 18, U.S.C., §
2254 provides that “[a]ny property subject to forfeiture pursuant to section 2253 may be forfeited
to the United States in a civil case in accordance with the procedures set forth in chapter 46.

8. Seizures for Civil Forfeiture: 18 U.S.C. § 2254 provides that “[a]ny property
subject to forfeiture pursuant to section 2253 may be forfeited to the United States in a civil case
in accordance with the procedures set forth in chapter 46.” Chapter 46 of Title 18 is a reference
to 18 U.S.C. § 981(b), which provides the procedures for the civil seizure of assets.

9. Seizures for Criminal Forfeiture: 18 U.S.C. § 2253(b) provides that “[s]ection
413 of the Controlled Substances Act (21 U.S.C. 853) with the exception of subsections (a) and
(d), applies to the criminal forfeiture or property pursuant to subsection (a).” It is at 21 U.S.C. §
853(f) that the provision governing criminal seizures is found, which allows the issuance of a
seizure warrant for criminal forfeiture upon a showing of probable cause. § 853(f) adds the seizure
warrant may issue if a restraining order “may not be sufficient to assure the availability of the
property for forfeiture.” This application seeks the issuance of a seizure warrant for a motor
vehicle. Given the nature of automobiles, they are more easily hidden, moved, and damaged than
most property. I am told that the U.S. Attorney’s Office has had instances of defendants hiding
and damaging their restrained cars over the course of the last five years, resulting in a substantial
drop in the value of those cars. I therefore submit that a restraining order would not suffice to

preserve the vehicle sought for forfeiture.
Case 3:20-sw-O00066-RCY Document1 Filed 03/06/20 Page 5 of 19 PagelD# 5

PROBABLE CAUSE FOR SEIZURE WARRANT

10. The FBI Richmond Division’s Child Exploitation Task Force located in Virginia
conducted an undercover operation targeting subjects willing to travel in order to engage in
sexual conduct with a minor. During the operation, online covert employees (OCE’s) used a
covert social media account to pose as an adult intermediary who had access to a female minor.
The OCE posted a profile on an online platform and subsequently responded to subjects who
indicated a desire to meet with the female minor.

11. AnOCE posted an undercover (UC) profile on “Alt.com.” Alt.com is a network
for members interested in alternative forms of sexual relationships and friendship. Users can
bond over fetishes, kinks, and BDSM (Bondage, Discipline, Sadism, and Masochism), as well as
explore the site’s large stockpile of sexual videos, articles, and other content. The UC profile
noted that the user was an adult female from Chesterfield, Virginia. It also included a list of
kinks to include "Adult Breastfeeding", "Daddy/babygirl", "mom/son", "young/old,"
"Mommy/Daddy play" and "taboo family". On January 16", 2020, an individual utilizing the
user name "master_joe_2000" contacted the OCE through the UC profile, “Becca”, on Alt.com
and exchanged the following messages:

master_joe_2000: , "Have you ever been owned?"

Becca:"I havent"

master_joe_2000: "But you want to be?"

Becca: "I'm more into taboo family play"
master_joe_2000 "Nice" and "What do you enjoy
Becca:"'Being a mommy to my family"

master_joe_2000: "Such as?"
Case 3:20-sw-00066-RCY Document1 Filed 03/06/20 Page 6 of 19 PagelD# 6

Becca: "I do t want to go into detail on here. I'm sure you can use your
imagination"

master_joe_ 2000: "Do you have any kids?"

Becca: "I have a daughter".

master_joe: "Mmmmmm" "Wickr or whatsapp both are highly secure"
Becca: "What's your name on whatsapp"

master _joe_2000: "Try my phone number, 7174484343"

“Master_joe_2000"’s profile stated that he was a 60 year-old male with a date of birth of

February 14", 1959 who is in the Washington D.C./Virginia area.

12. On January 16, 2020 the OCE went on Whatsapp and wrote a message to the

number provided by "master_joe_2000". The following exchange occurred:

Becca: " So do I call you joe, master or master joe?"
master_joe : "Joe or sir, unless you become mine."
master_joe: "How old is your girl?"

Becca: "She’s 10",

master_joe: "A good mother makes sure her child gets all the knowledge and
training she needs."

Later in the conversation, the OCE stated that two years ago she walked in on her
boyfriend at the time and her daughter and it turned her on. Joe asked if the daughter was
receptive and asked if her boyfriend had taken her far. The two then had the following

exchange:

Becca: "She is" and "If she didn’t enjoy it we wouldn’t be doing it"

master_joe: "Wonderful."
Case 3:20-sw-00066-RCY Document1 Filed 03/06/20 Page 7 of 19 PagelD# 7

Becca: "Oral and fingering but no vaginal or anal sex"
master_joe: 'Hymen still intact?"

Becea:"It is”

master_joe: "Mmmmm"

master_joe:''You and her interested in living in dc?"

Joe then explained that the house would come with the deal of the OCE being his. The

two then continued with the following exchange:

master_joe: 'She like having her pussy eaten?"
Becca: "She loves it" and "She loves eating it too”.

master_joe: I would love to watch that

13. On January 17, 2020, Joe exchanged the following chats with the OCE persona

master_joe: "Obviously, if a vanilla was there, she is a kid." and "We have to
protect the secret."

Becca:"Oh ok"
master_joe: "When just her, you, and I she would fully participate".

Becca: "My ex played with her by himself sometimes. Is that something you’d like
too?"

master_joe: "Yes".

master_joe: "I want you to position my cock at her cunt, especially the first time,
and make it clear to her that it's her responsibility to take it." and "Same for her
ass."

Becca:"How would you punish us?"

master_joe: "Belt, paddle, canes, crops, floggers, corner time, or many many other
ways."
Case 3:20-sw-O0066-RCY Document1 Filed 03/06/20 Page 8 of 19 PagelD# 8

Becca:""Oh wow You’re really experienced"

master_joe: "I've owned and trained slaves for over forty years.” and "Never a pair
like you, though it's been a goal."

14. On January 18, 2020, Joe and the OCE persona “Becca” exchanged the following

chats:

Becca:"Do you chat on your phone or computer?"
Becca: "It’s saying online"

master _joe: "A bit of both." "Computer right now."

Joe later said he owned a MacBook Pro. Later in the conversation, Joe mentioned
pornography and sent a link to a text based pornographic story that featured incest, child
exploitation and bestiality. Joe and the OCE persona Becca then had the following exchange

regarding what Becca had told her daughter about him:

Becca: "She’s excited"
master_joe: "What did you tell her
Becca: '"She’s wanted to have vaginal sex for awhile"

master_joe: "Good. That will be a priority for me." and "And anal."

Later in the conversation, Joe tells the OCE the ten year-old daughter needs an online
account and they discuss how to create one. Joe then sends the OCE a link to a video of
bestiality after the OCE told Joe bestiality occurred in the text based pornographic story Joe had

sent earlier.

15. | On January 20, 2020 Joe mentioned he was in his hotel in Washington, D.C. for

work and had the following exchange with OCE persona Becca.
7
Case 3:20-sw-O0066-RCY Document1 Filed 03/06/20 Page 9 of 19 PagelD# 9

master_joe: ''Who knows, in a few years, maybe I'll marry her so it can be in the
open."

Becca: "She’s 10 now so I would hope you’re not bored of us by the time she’s
legal"

master_joe: "Oh I won't be."

master_joe: "You'll both eventually learn to tend dogs when I order it." "In the
cunt, ass, and mouth."

Becca: "Do you have dogs you use for sex?"

master_joe: "Not right now, but I'll get them so they can be raised by you and her,
teaching them and you.

Becca: 'What did you mean by tend?",

master_joe: "Suck, fuck, ass fuck. Tend their needs."
master_joe: "I go where the work is."

master_joe: "Just left capital one."

master_joe: Was in pa for a decade before that." Later Joe wrote, "I'm looking at
a nice apt in bethesda, 1700 a month."

16. On January 21, 2020, the OCE told Joe she had created a Kik account for the ten-
year old female. Later in the conversation Joe wrote that he was back in Washington, D.C. Joe
believed he was speaking Becca on Whatsapp and that he was messaging the ten year-old
daughter, Sarah, on KIK. Joe's username on KIK was "Master_Joe_2000". After introductions

were made Master Joe and OCE persona, Sarah, exchanged the following chats:

master _joe: "When is your birthday?"
master_joe: "You call me sir.”
Sarah:"In August"

master_joe: "So about 10 and a half?"

8
Case 3:20-sw-O00066-RCY Document1 Filed 03/06/20 Page 10 of 19 PagelD# 10

Sarah: "Yeah".

master_joe: How long ago were you first touched?"

Sarah:"When I was 7".

master_joe: "And when did you have your first orgasm?"

Sarah: "I’m not sure I know mom gave it to me".

master_joe: "So only the one guy and your mom have touched you?"
Sarah: "Yeah".

master_joe: "But nothing has been in your cunt?"

Sarah: "Moms tongue has"

master_joe: 'I mean deep, breaking your hymen?"

Sarah:"?",

master _joe: "I'll be eating your sweet little cunt also." "Your virginity",
Sarah:"No I’m still a virgin"

master_joe: "You won't be when I get my hands on you." "I will take all your -
holes."

. Sarah:"Like my mouth and vagina".
master_joe: "Anyone ever lick or finger your ass?"
Sarah:"No That would hurt".

master_joe: "Yes, both of those. And your ass." "At first a bit." "But I am going to
train you to love it."

master_joe: "So tell me what you've done?"

Sarah:"I’ve sucked dick and eaten pussy". "I’ve fingered my mom and jerked off
her ex".

master_joe: ‘And you've been eaten."

Sarah:"I have". ''I love when I’m eaten".

9
Case 3:20-sw-O00066-RCY Document1 Filed 03/06/20 Page 11 of 19 PagelD# 11

master_joe: "I'll enjoy licking you, and making other slaves eat you, especially your
mom." ''Odds are good you'll be sitting on her mouth when I first fuck you."

Sarah:"Have you ever had sex with someone my age"
master_joe: "No".
Sarah: "How old ru"

master_joe: "I'll be 61 in 3 weeks."

17. On January 22, 2020 Joe mentioned he had lots of sex toys. Joe and the
OCE persona Becca had the following exchange:

master_joe: ‘Most with me all the time."

Becca:"'You take them with you when you travel?"

master_joe: 'They are in my car."

Becca: "Because you’ll never know when you need them?",

master _joe: 'Yes, and then they are not in the house for prying eyes."

Becca:"'Are you back home then or still in dc?"

master_joe: "In DC during the week, and this weekend."

18. On January 23, 2020 Master Joe exchanged the following chats with OCE

persona Sarah:

master_joe: "And I'll pound you hard.",

Sarah: "What do u mean?"

master_joe: "Fuck you." "Cunt, ass, and mouth."
Sarah:"'Oh wow Ass might huttt"

Sarah: "Hurt but everything else sounds great"

10
Case 3:20-sw-00066-RCY Document1 Filed 03/06/20 Page 12 of 19 PagelD# 12

master_joe: "I want it to hurt you when I do." "And you'll love it."

Later Master Joe told the ten year-old female she would love nipple clamps and bondage.
On Whatsapp, the OCE persona Becca mentioned the ten year old was looking for pornography
that featured people her age. Joe wrote, "It's hard to get to." And "Requires bit coin, and access
to the dark web." And Becca replied, "Waaaaay beyond my skills" to which Joe replied, "Right,

until I teach you."

19. On January 27, 2020 Master Joe exchanged the following chats with OCE

persona Sarah:

master_joe: "I might even make you pee in her mouth. ©"

Sarah: "Ewww" and "Gross".

master_joe: ‘Done right shell love it, and so will you. ©".

master_joe: "Do you ever make yourself cum or just when mom eats you?”,
Sarah: "Both" "I can rub myself and make melt self cum".

master_joe: "You need to start asking permission to cum." Like mom is doing."

20. On February 4, 2020 Joe exchanged the following chats with OCE persona

Becca:

master_joe: "I picture earlier, fucking her mouth with you rimming me, her pulling
my ass cheeks apart to give you better access and you gripping her hair and fucking
me with her head."

Becca: "Oh my god that’s so fucking hot"
master_joe: "Isn't it."

Becca:" Yes".

11
Case 3:20-sw-O0066-RCY Document 1 Filed 03/06/20 Page 13 of 19 PagelD# 13

master_joe: "And I explain to you both, if she let's my ass close I'll whip her, and
her teeth touch my cock I'll whip you."

master_joe: "I hope to be in my own place by next week."
Becca: "Where are you now?"

master_joe: "Hotels, or borrowing my daughter's spare room." "She knows I own
slaves."

Joe went on to say he told her when she was eighteen years-old but the two of them had

never played with each other. Joe wrote, "She has never been my type." And "Her or my grand

daughter."

Sarah:

21. On February 5, 2020 Master Joe exchanged the following with OCE persona

master_joe: "Your mom and I are meeting in 8 days." "The night before my
birthday."

master_joe: "She is going to bring me pictures of you." Rah: "Show me just how
adult you can be taking them."

Sarah: "I will You’re gonna love em".

22. On February 6, 2020 Joe had the following chat with OCE persona Becca:

master_joe: "I found a house by the way." "Real nice. Lots of space." "In rockville
md."

master_joe: "I should be moving in mid week."

23. On February 8, 2020 Joe had the following exchange with OCE persona Becca:

master_joe: "Does she understand that she will never have boyfriends?" "That she

will be mine and mine alone?"
12
Case 3:20-sw-O0066-RCY Document1 Filed 03/06/20 Page 14 of 19 PagelD# 14

Sarah:

Becca: "You don’t want her to date when she becomes a teenager?"
master_joe: "No. I plan her to be my slave for life."
Becca: "Mmmmmm You will still share her with me though, right?"

master_joe: "With my permission, of course."
24. On February 9, 2020 Joe and OCE Persona Becca had the following chat:

master_joe: What kind of car do you drive?"
Becca: "It’s a maroon Mazda. What do you drive

master_joe: "Real Prius." "Teal".

25. | On February 10, 2020 Master Joe had the following chat with OCE persona

master_joe: "You know the first time I take you will hurt a lot, and I will make it
hurt all I can?".

Sarah: 'Why will it hurt"
master_joe: "I will be ripping your hymen."
Sarah: "Oh k" "Y do u want to make it hurt all u can"

master_joe: "So I will make it hurt in different ways, because it will not make it
worse for you and I'll love it so much more."

master_joe: “I have a hard cock thinking about hurting you.”
Sarah: "Ya"
master_joe: "I cant wait to shove it up your tight little ass."

master_joe: The more you take, the more you want, the more sick and twisted you
are, the more I'll love you."

13
Case 3:20-sw-O00066-RCY Document1 Filed 03/06/20 Page 15 of 19 PagelD# 15

26. On February 13, 2020 Joe was set to meet with the OCE persona Becca but the

meeting was cancelled by the OCE. They had the following chat exchange:

Becca: "I still need to see if my neighbor can watch Sarah" "I’m so fucking mad
right now" and Joe replied, "I'll watch her. :)".
The OCE refused because they had not yet met.

master_joe: "I'll even send you a copy of my license."

The next message sent by Joe was a picture of a Virginia driver's license belonging to a

white male named Joseph Bryant. The OCE repeatedly refused to let Joe watch the ten year-old

female.

Sarah:

master_joe: "Just talking to you openly could land me in jail."
Later in the conversation the OCE and Joe agreed to meet on February 20, 2020

master_joe: "I might try to write a story about you having let me baby sit tonight.
3)".
Becca: "That would be great to read I didn’t know you wrote stories?"

master_joe: "I havn't before, but you inspire me. :)"

27. On February 16, 2020 Master Joe had the following exchange with OCE persona

master_joe: "I'm writting a story about it."
Sarah: "Can I read it"
master_joe: "When I'm done.

master_joe: "Well, I just finished the part where I RIP your panties off so I can
spank you more on your bare ass. ©" and "Running a finger down the crack of

14
Case 3:20-sw-O0066-RCY Document 1 Filed 03/06/20 Page 16 of 19 PagelD# 16

your ass, around your little hole, then down and around your cunt, ending by
rubbing your clit."

Sarah: 'That’s what we would have done? Now I’m really mad she didn’t let u
watch me"

master_joe: "We would have done a lot more then that."
master_joe: We would have done a lot more then that."
Sarah:"K"

master_joe: "Having a ten year old virgin as my slave has been my second biggest
fantasy my entire life." ''The biggest, having her and her mother."

Sarah: "What do u wanna do Thursday"

master_joe: "I want your mom to put my hard cock in you for the first time."

28. On February 17, 2020 in reference to his story concerning what he would have
done had he babysat Sarah on the night of February 13, 2020 Joe wrote, "I would have sent it,
but its downstairs on my computer." Becca replied, "Ok Are you in goochland?" and Joe wrote,

"No. Rockville md."

29. On February 18, 2020 Joe sent his completed story to the OCE persona “Becca”
on Whatsapp. The story details how a sixty year-old man came over to a child's house and

sexually exploited her with the help of the child's mother.

30. | Between January 16, 2020 and February 19, 2020, investigators obtained
personally identifiable information from “master_joe_2000°’s Alt.com profile and from
information volunteered during the chat sessions. “master_joe_2000” revealed that he lived in
Goochland, Virginia and later Rockville, Maryland, that his first name is “Joe”, that his birthdate

is February 14", 1959, that his phone number is (717) 448-4343, and that he was previously

15
Case 3:20-sw-O00066-RCY Document1 Filed 03/06/20 Page 17 of 19 PagelD# 17

employed by Capital One. Agents also obtained pictures of the suspect from the chat sessions
themselves. Upon receipt of this information, agents utilized open source and FBI databases to

identify the suspect as JOSEPH MARVIN BRYANT.

31. Investigators received subscriber data from Verizon for phone number (717) 448-
4343. The results revealed the account belonged to JOSEPH BRYANT, registered on April 17,

2010.

32. A query of the Department of Motor Vehicles (DMV) database revealed that
JOSEPH MARVIN BRYANT holds a Virginia Driver’s License, with an address of 2513 Crest
Hollow Court, Goochland, Virginia, 23063, that matches the address included in the Verizon
subscriber records. It also matches the picture of a Virginia Driver's License belonging to
JOSEPH BRYANT that was sent on Whatsapp on February 13, 2020. The picture on JOSEPH
MARVIN BRYANT'S DMV record also appeared to be the same person from the pictures

"master_joe 2000" sent during the chat sessions.

33. The DMV query stated JOSEPH MARVIN BRYANT owns a 2015 Toyota Prius
with a Virginia tag of XPA7552 and "master_joe_2000" verified through chats he drives a teal

Prius.
ARREST OF JOSEPH MARVIN BRYANT

34. On February 20, 2020, law enforcement arrested JOSEPH MARVIN BRYANT
when he appeared at the Wegmans grocery store located at 12501 Stone Village Way,
Midlothian, Virginia, which was the meeting spot arranged during messages between Joe and the

OCE. Investigators took BRYANT into custody as he approached a vehicle in which the OCE
16
Case 3:20-sw-O0066-RCY Document 1 Filed 03/06/20 Page 18 of 19 PagelD# 18

had indicated they would be waiting. BRYANT drove up to the vehicle in a green 2015 Toyota
Prius with Virginia tags XPA7552. Agents subsequently seized the vehicle. Bryant stated that

he traveled to that location from his place of employment in Bethesda, Maryland.

35. In furtherance of a criminal investigation of BRYANT, a search and seizure
warrant was issued on February 21, 2020 by Roderick C. Young, United States Magistrate Judge
for the Eastern District of Virginia, authorizing the search of the SUBJECT VEHICLE. The

warrant was executed on the same day.

36. Through this investigation, I learned the SUBJECT VEHICLE was purchased
from Mechanicsville Toyota, 6546 Mechanicsville Turnpike, Mechanicsville, Virginia 23111.
On February 18, 2020, a representative of Mechanicsville Toyota provided to the FBI copies of
records relating to the purchase of the SUBJECT VEHICLE. The Buyers Order, dated February
11, 2015, lists the purchaser as Joseph M. Bryant, 2513 Crest Hollow Court, Goochland, Virginia
23063. The final unpaid balance due on the vehicle was $40,677.00, which amount was financed

through Toyota Motor Credit Corporation.

37. Records acquired from Toyota Motor Credit Corporation on or about February 28,
2020, confirmed that BRYANT financed the purchase of the SUBJECT VEHICLE through Toyota
Motor Credit Corporation in the amount of $40,677. According to these records, the balance of

the loan was satisfied on or about January 4, 2018.

38. The Virginia DMV Application for Certificate of Title and Registration, dated
February 11, 2015, lists the owner of the SUBJECT VEHICLE as Joseph Marvin Bryant, 2513

Crest Hollow Court, Goochland, Virginia 23063. A query of the records of the Virginia DMV on

17
Case 3:20-sw-O0066-RCY Document 1 Filed 03/06/20 Page 19 of 19 PagelD# 19

January 24, 2020, verified the SUBJECT VEHICLE is registered solely to Joseph Marvin Bryant,
2513 Crest Hollow Court, Goochland, Virginia 23063. The record further reflects there is no lien

on the SUBJECT VEHICLE.

39, The SUBJECT VEHICLE is presently being held in the care, custody, and control

of the FBI at the Richmond Field Office, 1970 East Parham Road, Henrico, Virginia 23228, as

evidence of a violation of Title 18, U.S.C. § 2241(c).

CONCLUSION

40. I submit that this affidavit supports probable cause for seizure of the SUBJECT

VEHICLE for forfeiture.

Respectfully submitted,

Cedric Jefferson

Special Agent
Federal Bureau of Investigation

SERN AND APPROVED BY:

—

Jane\ {in Ah Lee
Assistant U.S. Attorney

Sworn to me this (Q day of March 2020 wf
Is/ WY

Roderick C. Young
United States Be ict

 

18
